DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi et al. (WO2016100919), hereinafter referred to as ‘Roumi’ and Morigami et al. (JP2013031271), hereinafter referred to as ‘Morigami’.


	Regarding Claim 1, Roumi discloses a battery management system for reducing battery degradation (the battery pack monitoring and management component is further operative to determine at least one cell charging parameter based upon statistical data for comparable battery packs or battery cells in comparable operating condition [0029]), the system comprising: a server in communication with: one or more batteries, a load control device (The above described techniques can be implemented in a distributed computing system that includes a back-end component. The back-end component can, for example, be a data server, a middleware component, and/or an application server [00199]; The electrical load 114 is any electronic device capable of receiving electrical energy from the energy storage system 104 [00135]; Fig. 1A ) , one or more weather stations (Under these circumstances, the energy management and monitoring system 102 may be configured to receive information regarding current weather (e.g., from a weather station) and weather forecasts (meteorological analysis) to predict the amount of power that will be available for charging at a given time [00163]), and a battery usage device (The energy management and monitoring system 102 may also be configured to receive additional user input regarding expected power demands. For example, in the context of a house having utilities, appliances, and the like, the user may provide estimated times during which the user anticipates being at home, the timing and duration of selected activities that will be performed (e.g., laundry, cooking, etc.), settings of energy consuming devices (e.g., temperature set points for hot water heaters, heating/cooling systems, etc.) [00163]); the server programmed to predict battery power usage (if the energy management and monitoring system 102 predicts more power consumption [00165]).
	Roumi also discloses solar capacity (the energy storage system 104 is in communication with an energy distribution system 112 that is photovoltaic (i.e., solar powered). As a result, the energy distribution system 112 only has access to a finite amount of charge capacity in a given time. Under these circumstances, the energy management and monitoring system 102 may be configured to receive information regarding current weather (e.g., from a weather station) and weather forecasts (meteorological analysis) to predict the amount of power that will be available for charging at a given time [00163]).
	However, Roumi does not disclose the server programmed to predict battery power usage and future solar capacity by predicting sunshine based on weather data obtained from the one or more weather stations, and determining expected power usage based on historical usage data; upon predicting the power usage and solar capacity, the server controlling the state of charge of the one or more batteries via the load control device.
	Nevertheless, Morigami  also discloses the server programmed to predict battery power usage (The power consumption prediction unit 164 predicts the amount of power consumed by the household within a predetermined period in the future based on output power amount data indicating the power consumption of the household in the same household and the household having the similar configuration in the similar environment in the past, and generates predicted power consumption data indicating the predicted value. [0078]) and future solar capacity (solar energy into electric energy, and a power conditioner 142 that is a device that converts a direct current generated by the solar panel 141 and having an unstable voltage into a stable alternating current having a rated voltage (100 volts or 200 volts)[0067]); predicting sunshine based on weather data obtained from the one or more weather stations (data indicating a predicted value related to weather within a predetermined period in the future in a region where the distribution board 11 is disposed. The term “within the predetermined period” refers to, for example, every 1 hour on the current day, every 3 hours on the next day, and every 1 day within 1 week after the next day. Specifically, predicted temperature data indicating a predicted value of the temperature, predicted sunshine amount data indicating a predicted value of the sunshine amount, and predicted humidity data indicating a predicted value of the humidity. The predicted weather data is received from the public server device 17 as a response by the home server device 16 transmitting inquiry data including household attribute data (data indicating a region) input by the user to the public server device 17 periodically (for example, every 1 hour), and is stored in the storage unit 163 [0087]), and ii. determining expected power usage based on historical usage data (The storage unit 163 also records the change history, and when past data (for example, the same household output power amount data) before the change of the data is used, the household attribute data and the device identification data before the change are referred to as necessary [0093]); upon predicting the power usage (the control data generated on the previous day is modified as needed based on the input power amount data and the output power amount data on the day determined by actual measurement and the predicted weather data updated as needed [0110]), the server controlling the state of charge of the one or more batteries via the load control device (electrical and physical parameters of each battery cell are measured and recorded during operation by the cell and further communicated to the energy monitoring and control system and other battery cells within the battery pack. From one or more of these measurements, state estimations (e.g., state of health, state of charge, etc.) are determined for each cell and battery pack [00124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to incorporate predicting sunshine based on weather data obtained from the one or more weather stations to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period, i.e. solar capacity and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to determine expected power usage based on historical usage data to record the change history (Morigami [0110]) for the expected power usage and to improve accuracy of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to predict the power usage and solar capacity for estimating the available power to the user and to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have a server controlling the state of charge of the one or more batteries via the load control device to regulate the state of charge for providing power to devices and to improve functionality of the system.

	Regarding Claim 2, Roumi and Morigami disclose the claimed invention discussed in claim 1.

Roumi discloses the server ( as discussed above) controls the battery usage device to reduce the state of charge of the one or more batteries (…the estimated cell state of charge based on the measured cell parameters and the desired cell state of charge is about 5% and the second discharging current profile includes one or more of: reducing the discharging current output of the cell by the cell monitoring and management component to a lower level such that the output voltage of the cell converts to a higher value at any time such that the power output stays the same and decreasing the duration of active discharging of the cell during the discharging period of the pack [0098]; In an embodiment of the system, the battery pack monitoring and management component is further operative to determine the at least one cell operating parameter for each cell based upon a charging model and at least one stored electrical or physical property for the cell. For example, the state of charge and/or state of health may be determined based on at least one of the voltage profile, current profile, open circuit voltage after a short non-charging period during charging, entropy profile, enthalpy profile, power usage profile, DC impedance profile; AC impedance profile for a specific frequency; a temperature profile of one or more specific locations of the battery, and combinations thereof [0028]).  
	However, Roumi does not disclose the server controls the battery usage device to reduce the state of charge of the one or more batteries.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the battery usage device to reduce the state of charge of the one or more batteries for decreasing the duration of active discharging of the cell during the discharging period of the pack (Roumi [0098]) for reducing state of charge and to improve functionality of the system.

	Regarding Claim 3, Roumi and Morigami disclose the claimed invention discussed in claim 1.

	Roumi discloses expected usage of power (as discussed above), the server controls the load control device to maintain a state of charge (as discussed above). 
	However, Roumi does not disclose upon predicting sunshine above a predetermined threshold and expected usage of power below a predetermined threshold, the server controls the load control device to maintain a state of charge below a predetermined threshold.
	Nevertheless, Morigami discloses upon predicting sunshine (as discussed above) above a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]) and expected usage of power (as discussed above) below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]), the server controls the load control device to maintain a state of charge ( as discussed above) below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to predicting sunshine above a predetermined threshold and expected usage of power below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the load control device to maintain a state of charge below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.
  
	Regarding Claim 4, Roumi and Morigami disclose the claimed invention discussed in claim 1.

Roumi discloses expected usage of power (as discussed above), the server controls the load control device to maintain a state of charge (as discussed above). 
	However, Roumi does not disclose upon predicting sunshine above a predetermined threshold and expected usage of power below a predetermined threshold, the server controls the load control device to maintain a state of charge below a predetermined threshold.
	Nevertheless, Morigami discloses upon predicting sunshine (as discussed above) above a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]) and expected usage of power (as discussed above) below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]), the server controls the load control device to maintain a state of charge ( as discussed above) below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to predicting sunshine above a predetermined threshold and expected usage of power below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the load control device to maintain a state of charge below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.


	Regarding Claim 5, Roumi and Morigami disclose the claimed invention discussed in claim 1.

Roumi discloses expected usage of power (as discussed above), the server controls the load control device to maintain a state of charge (as discussed above). 
	However, Roumi does not disclose upon predicting sunshine above a predetermined threshold and expected usage of power below a predetermined threshold, the server controls the load control device to maintain a state of charge below a predetermined threshold.
	Nevertheless, Morigami discloses upon predicting sunshine (as discussed above) above a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]) and expected usage of power (as discussed above) below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]), the server controls the load control device to maintain a state of charge ( as discussed above) below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to predicting sunshine above a predetermined threshold and expected usage of power below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the load control device to maintain a state of charge below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.

	Regarding Claim 6, Roumi and Morigami disclose the claimed invention discussed in claim 1.

	Roumi discloses the battery usage device comprises an appliance in a home (The energy management and monitoring system 102 may also be configured to receive additional user input regarding expected power demands. For example, in the context of a house having utilities, appliances, and the like, the user may provide estimated times during which the user anticipates being at home, the timing and duration of selected activities that will be performed (e.g., laundry, cooking, etc.), settings of energy consuming devices (e.g., temperature set points for hot water heaters, heating/cooling systems, etc.) [00163]) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the load control device to maintain a state of charge below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.

	Regarding Claim 7, Roumi and Morigami disclose the claimed invention discussed in claim 1.

	Roumi discloses the state of charge (as discussed above).
	However, Roumi does not disclose the state of charge is a least necessary state of charge.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the load control device to maintain a state of charge below a predetermined threshold to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.

	Regarding Claim 8, Roumi and Morigami disclose the claimed invention discussed in claim 1.

	Roumi discloses expected power usage (as discussed above) and weather data (as discussed above), the one or more batteries (as discussed above).
	However, Roumi does not disclose when expected power usage is predicted and weather data is obtained, the one or more batteries are charged to a predetermined range by one or more solar panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have when expected power usage is predicted and weather data is obtained, the one or more batteries are charged to a predetermined range by one or more solar panels to store the power supplied from the distribution board 11 (Morigami [0065]) for maintaining the state of charge for power usage and to improve functionality of the system.

	Regarding Claim 9, Roumi discloses A battery management system for reducing battery degradation the system comprising: one or more batteries; (the battery pack monitoring and management component is further operative to determine at least one cell charging parameter based upon statistical data for comparable battery packs or battery cells in comparable operating condition [0029]), a load control device for controlling a charging status of the one or more batteries and a server for controlling the load control device (The electrical load 114 is any electronic device capable of receiving electrical energy from the energy storage system 104 [00135]; Fig. 1A – Fig. 5; The above described techniques can be implemented in a distributed computing system that includes a back-end component. The back-end component can, for example, be a data server, a middleware component, and/or an application server [00199]); the server controlling the load control device (The electrical load 114 is any electronic device capable of receiving electrical energy from the energy storage system 104 [00135]; Fig. 1A – Fig. 5; The above described techniques can be implemented in a distributed computing system that includes a back-end component. The back-end component can, for example, be a data server, a middleware component, and/or an application server [00199]). 
	However, Roumi does not disclose the server controlling the load control device based upon: received weather data, and predicted power usage based upon historical usage data.
	Nevertheless, Morigami discloses the server controlling the load control device based upon: received weather data (data indicating a predicted value related to weather within a predetermined period in the future in a region where the distribution board 11 is disposed. The term “within the predetermined period” refers to, for example, every 1 hour on the current day, every 3 hours on the next day, and every 1 day within 1 week after the next day. Specifically, predicted temperature data indicating a predicted value of the temperature, predicted sunshine amount data indicating a predicted value of the sunshine amount, and predicted humidity data indicating a predicted value of the humidity. The predicted weather data is received from the public server device 17 as a response by the home server device 16 transmitting inquiry data including household attribute data (data indicating a region) input by the user to the public server device 17 periodically (for example, every 1 hour), and is stored in the storage unit 163 [0087]), and predicted power usage based upon historical usage data (The storage unit 163 also records the change history, and when past data (for example, the same household output power amount data) before the change of the data is used, the household attribute data and the device identification data before the change are referred to as necessary [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server controlling the load control device based upon: received weather data, and predicted power usage based upon historical usage data to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to predict power usage based upon historical usage data to record the change history (Morigami [0110]) for the expected power usage and to improve accuracy of the system.

	Regarding Claim 10, Roumi and Morigami disclose the claimed invention discussed claim 9. 

Roumi discloses the server (as discussed above) comprises a remote server (The system can include clients and servers. A client and a server are generally remote from each other and typically interact through a communication network [00200]).

Regarding Claim 11, Roumi and Morigami disclose the claimed invention discussed claim 9.

Roumi discloses a battery usage device (as discussed above) , wherein the server ( as discussed above) controls the battery usage device to reduce the state of charge of the one or more batteries (…the estimated cell state of charge based on the measured cell parameters and the desired cell state of charge is about 5% and the second discharging current profile includes one or more of: reducing the discharging current output of the cell by the cell monitoring and management component to a lower level such that the output voltage of the cell converts to a higher value at any time such that the power output stays the same and decreasing the duration of active discharging of the cell during the discharging period of the pack [0098]; In an embodiment of the system, the battery pack monitoring and management component is further operative to determine the at least one cell operating parameter for each cell based upon a charging model and at least one stored electrical or physical property for the cell. For example, the state of charge and/or state of health may be determined based on at least one of the voltage profile, current profile, open circuit voltage after a short non-charging period during charging, entropy profile, enthalpy profile, power usage profile, DC impedance profile; AC impedance profile for a specific frequency; a temperature profile of one or more specific locations of the battery, and combinations thereof [0028]).  
	However, Roumi does not disclose the server controls the battery usage device to reduce the state of charge of the one or more batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server control the battery usage device to reduce the state of charge of the one or more batteries for decreasing the duration of active discharging of the cell during the discharging period of the pack (Roumi [0098]) for reducing state of charge and to improve functionality of the system.

	Regarding Claim 12, Roumi and Morigami disclose the claimed invention discussed claim 11. 

	Roumi discloses the server and one or more batteries  (the battery pack monitoring and management component is further operative to determine at least one cell charging parameter based upon statistical data for comparable battery packs or battery cells in comparable operating condition [0029]; The above described techniques can be implemented in a distributed computing system that includes a back-end component. The back-end component can, for example, be a data server, a middleware component, and/or an application server [00199]).
	However, Roumi does not disclose the server reads the state of charge of the one or more batteries and, based upon received weather data and predicted power usage, decreases the state of charge in a majority of the batteries to below a predetermined threshold and maintains a limited number of batteries fully-charged.
	Nevertheless, Morigami discloses the server reads the state of charge of the one or more batteries ( as discussed above) and, based upon received weather data ( as discussed above) and predicted power usage (as discussed above), decreases the state of charge in a majority of the batteries to below a predetermined threshold (as discussed above) and maintains a limited number of batteries fully-charged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the server read the state of charge of the one or more batteries and, based upon received weather data and predicted power usage, decreases the state of charge in a majority of the batteries to below a predetermined threshold and maintain a limited number of batteries fully-charged for decreasing the duration of active discharging of the cell during the discharging period of the pack (Roumi [0098]) for reducing state of charge and to improve functionality of the system.

	Regarding Claim 13,  Roumi discloses A method of reducing battery degradation using a battery management system (the battery pack monitoring and management component is further operative to determine at least one cell charging parameter based upon statistical data for comparable battery packs or battery cells in comparable operating condition [0029]).
However, Roumi does not disclose determining a battery's state of charge; predicting power usage based upon statistical use; predicting weather based upon received weather data; increasing the state of charge of the battery to above a predetermined threshold when: predicted power usage is high, or overcast weather is predicted; and decreasing the state of charge of the battery to below a predetermined threshold when: predicted power usage is low, or sunny weather is predicted.
Nevertheless, Morigami discloses determining a battery's state of charge (electrical and physical parameters of each battery cell are measured and recorded during operation by the cell and further communicated to the energy monitoring and control system and other battery cells within the battery pack. From one or more of these measurements, state estimations (e.g., state of health, state of charge, etc.) are determined for each cell and battery pack [00124]); predicting power usage based upon statistical use (The storage unit 163 also records the change history, and when past data (for example, the same household output power amount data) before the change of the data is used, the household attribute data and the device identification data before the change are referred to as necessary [0093]); predicting weather based upon received weather data (data indicating a predicted value related to weather within a predetermined period in the future in a region where the distribution board 11 is disposed. The term “within the predetermined period” refers to, for example, every 1 hour on the current day, every 3 hours on the next day, and every 1 day within 1 week after the next day. Specifically, predicted temperature data indicating a predicted value of the temperature, predicted sunshine amount data indicating a predicted value of the sunshine amount, and predicted humidity data indicating a predicted value of the humidity. The predicted weather data is received from the public server device 17 as a response by the home server device 16 transmitting inquiry data including household attribute data (data indicating a region) input by the user to the public server device 17 periodically (for example, every 1 hour), and is stored in the storage unit 163 [0087]); increasing the state of charge (the control data generated on the previous day is modified as needed based on the input power amount data and the output power amount data on the day determined by actual measurement and the predicted weather data updated as needed [0110]) of the battery to above a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047])  when: predicted power usage is high, or overcast weather is predicted (data indicating a predicted value related to weather within a predetermined period in the future in a region where the distribution board 11 is disposed. The term “within the predetermined period” refers to, for example, every 1 hour on the current day, every 3 hours on the next day, and every 1 day within 1 week after the next day. Specifically, predicted temperature data indicating a predicted value of the temperature, predicted sunshine amount data indicating a predicted value of the sunshine amount, and predicted humidity data indicating a predicted value of the humidity. The predicted weather data is received from the public server device 17 as a response by the home server device 16 transmitting inquiry data including household attribute data (data indicating a region) input by the user to the public server device 17 periodically (for example, every 1 hour), and is stored in the storage unit 163 [0087]); and decreasing the state of charge of the battery (the control data generated on the previous day is modified as needed based on the input power amount data and the output power amount data on the day determined by actual measurement and the predicted weather data updated as needed [0110])  to below a predetermined threshold (the voltage measured by the sensor exceeds the predetermined threshold value close to the rated voltage [0047]) when: predicted power usage is low, or sunny weather is predicted (data indicating a predicted value related to weather within a predetermined period in the future in a region where the distribution board 11 is disposed. The term “within the predetermined period” refers to, for example, every 1 hour on the current day, every 3 hours on the next day, and every 1 day within 1 week after the next day. Specifically, predicted temperature data indicating a predicted value of the temperature, predicted sunshine amount data indicating a predicted value of the sunshine amount, and predicted humidity data indicating a predicted value of the humidity. The predicted weather data is received from the public server device 17 as a response by the home server device 16 transmitting inquiry data including household attribute data (data indicating a region) input by the user to the public server device 17 periodically (for example, every 1 hour), and is stored in the storage unit 163 [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to determine a battery's state of charge and predicting power usage based upon statistical use to record the change history (Morigami [0110]) for the expected power usage and to improve accuracy of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to predict weather based upon received weather data for estimating the available power to the user and to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to increasing the state of charge of the battery to above a predetermined threshold when: predicted power usage is high and decreasing the state of charge of the battery to below a predetermined threshold when: predicted power usage is low, or sunny weather is predicted to generate power failure start notification data that is for notifying power failure (Morigami [0047]) for maintaining the state of charge for power usage and to improve functionality of the system.

Regarding Claim 14, Roumi and Morigami disclose the claimed invention discussed claim 13.

Roumi discloses weather stations (as discussed above).
However, Roumi does not disclose the weather is predicted using preprogrammed algorithms and weather data received from one or more weather stations.
Nevertheless, Morigami discloses the weather is predicted (as discussed above) using preprogrammed algorithms (a predetermined algorithm [0081]) and weather data (The transmission unit 174 transmits the transmission request data of the predicted weather data and the confirmed weather data to the weather data providing server 18, and transmits the device attribute data, the power rate data, the predicted weather data, the confirmed weather data, the output power amount data (other household output power amount data), and the input power amount data (other household input power amount data) extracted by the extraction unit 173 in accordance with the inquiry data transmitted from the home server device 16 of each household [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the weather predicted using preprogrammed algorithms and weather data received from one or more weather stations to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.

	Regarding Claim 15, Roumi and Morigami disclose the claimed invention discussed claim 13.

However, Roumi does not disclose the state of charge of the battery is increased using solar panels.
Nevertheless, Morigami discloses the state of charge of the battery (as discussed above) is increased using solar panels (a photovoltaic power generation device 14 that converts solar energy into electric energy and generates power and supplies the generated power to the distribution board 11 [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the state of charge of the battery increase using solar panels to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.


	Regarding Claim 16, Roumi and Morigami disclose the claimed invention discussed claim 13.

	Roumi discloses a battery usage device (as discussed above).
	However, Roumi does not disclose the state of charge of the battery is lowered using battery usage device.
	Nevertheless, Morigami discloses the state of charge of the battery (as discussed above) is lowered using battery usage device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to have the state of charge of the battery increase using solar panels to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.

	Regarding Claim 17, Roumi and Morigami disclose the claimed invention discussed claim 16.

	Roumi discloses the battery usage device is a home appliance (The energy management and monitoring system 102 may also be configured to receive additional user input regarding expected power demands. For example, in the context of a house having utilities, appliances, and the like, the user may provide estimated times during which the user anticipates being at home, the timing and duration of selected activities that will be performed (e.g., laundry, cooking, etc.), settings of energy consuming devices (e.g., temperature set points for hot water heaters, heating/cooling systems, etc.) [00163]).

	Regarding Claim 18, Roumi and Morigami disclose the claimed invention discussed claim 13.

Roumi discloses a system comprising multiple batteries (the battery pack monitoring and management component is further operative to determine at least one cell charging parameter based upon statistical data for comparable battery packs or battery cells in comparable operating condition [0029]), and upon determining the state of charge of each battery, decreasing the state of charge in a predetermined number of batteries to below a predetermined state of charge.
However, Roumi does not disclose determining the state of charge of each battery, decreasing the state of charge in a predetermined number of batteries to below a predetermined state of charge.
Nevertheless, Morigami discloses determining the state of charge of each battery (as discussed above), decreasing the state of charge ( as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to determine the state of charge of each battery, decreasing the state of charge in a predetermined number of batteries to below a predetermined state of charge to regulate the state of charge for providing power to devices and to improve functionality of the system.

	Regarding Claim 19, Roumi and Morigami disclose the claimed invention discussed claim 18.

Roumi discloses batteries (as discussed above).
However, Roumi does not disclose maintaining a predetermined number of batteries fully charged.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi, in view of Morigami to maintain a predetermined number of batteries fully charged to indicate a predicted value of the sunshine amount (Morigami [0087]) for a specific time period i.e. solar capacity and to improve functionality of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roumi and Morigami, and further in view of Chamberlain et al. (WO 2015161292), hereinafter referred to as ‘Chamberlain’.


Regarding Claim 20, Roumi and Morigami disclose the claimed invention discussed claim 13.

However, Roumi does not disclose the threshold for the low state of charge is a range of 5%-15% state of charge.
Nevertheless, Chamberlain discloses the threshold for the low state of charge is a range of 5%-15% state of charge (The routine 580 then proceeds to decision block 584 to monitor the first battery 254[0033]; At decision block 584, the routine detects the charge level of the first battery and determines if it below a threshold. For example, the threshold can correspond to a percentage level of charge (e.g., -0%, 1 %, 5%, or 15% of the remaining charge) [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roumi and Morigami, in view of Chamberlain to have the threshold for the low state of charge in a range of 5%-15% state of charge to detect the charge level of the first battery and determines if it below a threshold (Chamberlain [0034]) for maintaining power usage and to improve functionality of the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fumiaki Kanayama (US 20150270712) discloses a battery management with power storing device.
Yoshikazu Kobayashi (JP2009038876) discloses a solar panel with weather forecasting. 
Haruka Nakasone (WO2014208059) discloses a power usage for a solar power generation apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863            

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863